Citation Nr: 1340084	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for left chest pain with numbness of the left arm and leg, hyperventilation syndrome.

2.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a lumbar spine collapse, L5, with radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In this decision, the Board reopens the service connection claims here on appeal.  The reopened, underlying service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1979 rating decision, the RO denied service connection for left chest pain with numbness of the left arm and leg, hyperventilation syndrome.   

2.  In an unappealed November 2006  rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied service connection claim for left chest pain with numbness of left arm and leg, hyperventilation syndrome, and denied the Veteran's original service connection claim for residuals, collapse of the lumbar spine, L-5, with radiculopathy.  

3.  The evidence received and added to the claims file since the last final rating raises a reasonable possibility of substantiating the service connection claims for left chest pain with numbness of left arm and leg, hyperventilation syndrome, as well as for residuals, collapse of the lumbar spine, L-5, with radiculopathy.  


CONCLUSIONS OF LAW

1.  The RO's June 1979 and November 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for left chest pain with numbness of the left arm and leg, hyperventilation syndrome.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals, collapse of the lumbar spine, L-5, with radiculopathy.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1979 rating decision, the RO denied the Veteran's service connection claim for left chest pain with numbness of the left arm and leg, hyperventilation syndrome.  The Veteran did not appeal the rating decision and it therefore became final.  

In June 2006, the Veteran sought to reopen his service connection claim for chest pain, and filed a service connection claim for residuals, collapse of the lumbar spine, L5, with radiculopathy.  

In a November 2006 rating decision, the RO denied both claims.  The Veteran did not appeal either denial in the November 2006 rating decision; the rating decision therefore became final.  

After considering both the old and the new evidence, the Board concludes that the additional evidence received since the November 2006 rating decision is new and material to reopen the Veteran's claims.  Notably, the Veteran competently testified in October 2013 as to having had chest pain ever since being treated for chest pain complaints during service.  The Veteran's spouse also recalled the Veteran complaining of chest pain upon his return from service in Japan.  This lay evidence is new, as it was not part of the record at the time of the prior final decision.  The Board notes further that the newly received medical evidence shows continued complaints of, and treatment for chest pain.  Considering the newly received lay and medical evidence, along with the previously considered evidence, the duty to assist the Veteran by at least affording him a VA examination is triggered.  A VA compensation examination has not yet been afforded to the Veteran in connection with his chest pain claim.  

As relevant to the lumbar spine claim, the Veteran reiterated during his October 2013 hearing that he sustained injury to his back after falling from a pole during service, a contention that had already been considered by the RO.  However, the Veteran newly testified that he did not seek medical attention for his back right away because he was out in the field with no transportation.  He also indicated that the fall from a pole precipitated his chest pain.  Although there is no evidence of a back injury in service, the STRs, as indicated, do document treatment for chest pain in service.  The Veteran's testimony, when taken together with the remaining evidence of record, relates to the element of an in-service event, which has thus far been unestablished.  It is therefore material to the claim, and triggers the duty to assist by providing a medical examination and opinion.  Therefore, new and material evidence has been received and the claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left chest pain with numbness of the left arm and leg, hyperventilation syndrome is reopened; to that extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a lumbar spine collapse, L5, with radiculopathy, is reopened; to that extent, the appeal is granted.

REMAND

During his October 2013 hearing, the Veteran stated that he is in receipt of disability benefits from the Social Security Administration (SSA).  On remand, any SSA records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2013).  

Additionally, as alluded to above, VA examinations are necessary to determine the current nature and etiology of the claimed disabilities.  On remand, these examinations should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  After associating any outstanding evidence with the claims file, schedule the Veteran for an examination to determine the current nature and etiology of his lumbar spine disability.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.  All indicated tests and studies must be performed. 

After examining the Veteran and reviewing the entire claims file, the examiner is asked to respond to the following:

a).  Provide a diagnosis for any lumbar spine disability currently shown;

b).  Determine whether any current lumbar spine disability began in active service or is otherwise related to any incident of service. 

**In particular, the Board draws the physician's attention to the Veteran's hearing testimony, as well his competent report as to experiencing low back pain in service and having continuing symptoms ever since.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims file; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

3.  Schedule the Veteran for an examination to determine the current nature and etiology of any disability manifested by left chest pain with numbness of the left arm and leg, hyperventilation syndrome.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.  All indicated tests and studies must be performed. 

After examining the Veteran and reviewing the entire claims file, the examiner is asked to respond to the following:

a).  Provide a diagnosis for any disability (cardiac, respiratory, neurologic, or otherwise) manifested by left chest pain with numbness of the left arm and leg, and hyperventilation syndrome currently shown;

b).  Determine whether any such disability began in active service or is otherwise related to any incident of service. 

**In particular, the Board draws the physician's attention to the STRs showing complaints of chest pain; the post-service chest pain complaints and treatment; the Veteran's October 2013 hearing testimony; as well his competent report as to experiencing chest pain in service and having continuing symptoms ever since.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims file; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4.  After the above is completed, readjudicate the service connection claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


